In re Collins, Jauvé; — Plaintiff; Applying For Writ of Mandamus and/or Writ of Prohibition, Parish of E. Baton Rouge, 19th Judicial District Court Div. C, No. 03-07-0231; to the Court of Appeal, First Circuit, No. 2012 KW 1398.
Relator filed a motion in the district court, whereby relator contended his criminal sentence is illegal and unconstitutional. Relator states that the district court has not acted upon the motion, and relator now seeks an order from this court directing the district court to consider the motion. Prior to seeking an order from this court, relator applied for a writ from the court of appeal, which on September 24, 2012 denied relief, explaining that the court of appeal has “been advised ... that the district court is proceeding toward disposition of relator’s ‘Motion to Vacate Illegal and Unconstitutional Sentence Pursuant to New Rule of Law,’ filed July 13, 2.012.” Having found no ruling on relator’s motion in the district court online docket report, the present application for certiorari is hereby transferred to the district court, which is ordered to consider relator’s motion, if the district court has indeed not yet ruled upon the motion. In any event, the district court is further ordered to provide this court with a copy of its judgment.